DETAILED ACTION
Response to Amendment
This action is in response to the amendment after non-final filed 16 May 2022.  Claims 1, 3, and 7-9 are pending, wherein claims 7-9 are new.

Claim Rejections - 35 USC § 112
The 35 USC 112(b) rejection made to claims 4 and 6 as being indefinite has been withdrawn in view of Applicant’s amendments.

Response to Arguments
Applicant’s arguments filed with respect to the rejection(s) of claim(s) 1-6 under 35 USC 102 (a1) as being anticipated by Wang (US Publication no. 2008/0091249) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wang (US Publication no. 2008/0091249 – previously cited) in view of Turnquist et al. (US Publication no. 2010/0222776).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Publication no. 2008/0091249 – previously cited) in view of Turnquist et al. (US Publication no. 2010/0222776).
In regard to claim 1, Wang describes a photobiomodulation system that applies laser energy as therapy to aid tissue regeneration, resolve inflammation, relieve pain, and boost the immune system (para 3).  The system of Wang includes a laser therapy device 132 (figure 1) comprising one or more laser units 102 and 104 which may be diode lasers (para 18), a central control unit 120 (considered to necessarily comprise processors or controllers for processing and control operations of the system) (para 18-20), and a non-contact, remote temperature sensor 128 (para 19-21). The laser units 102,104 and temperature sensor 128 are contained in a common port forming unit 132 (para 20).  The control unit 120 is configured to provide electronic (i.e., computerized) operation that permits the measuring of non-contact remote temperature sensing from temperature sensor 128 of the tissue area subjected to the output of the laser units 102, 104, communication of the temperature reading to the central control unit 120 which controls the temperature reading to a pre-defined range (para 20).  The central control unit 120 may vary the intensity of the light output from laser units 102,104 to keep the temperature of the targeted tissue below a safety threshold (para 20 and 23; here Wang makes a temperature measurement and determines if that measurement exceeds a pre-defined range (interpreted to be synonymous with predetermined temperature) in order to apply a corrective action for light output. It is noted that Wang merely needs to determine that the predetermined temperature was exceeded to apply corrective action rather than determine if a difference between the measured and predetermined temperatures exceeds a threshold.  The Examiner considers these techniques to be obvious variants to one another since they set similar conditions to derive a similar conclusion (e.g., if the temperature at the tissue is too high, then apply corrective action).  These comprise a variety of routine ways in which one of ordinary skill in the art may evaluate threshold and safety margin decisions).  Additionally, if the tissue temperature of Wang is determined to be too high, Wang may completely shut down laser units 102 and 104 in order to protect the tissue from thermal damage.  This approach contrasts the technique now recited by the present invention that only shuts down a subset of the laser diodes.   
	The Examiner looks to Turnquist et al. to provide a suitable, alternative technique for solving this problem.  Turnquist et al. provides solutions to prevent thermal damage to tissue caused by therapies that create heat due to energy delivery.  Turnquist et al. administers external energy to tissue as a form of treatment with an array device.   As the energy is delivered, the temperature of the tissue and surrounding tissue is monitored.  Much like Wang, if the temperature of the tissue approaches a threshold, the sensors can signal an alarm or may adjust the application of the energy from the energy emitting array to ensure that the tissue temperature does not exceed desired limits and prevents burning or discomfort to the individual (para 15, 39, and 42). Adjustments to the energy array upon determination that a temperature approaches a threshold includes selectively cycling which portion of the array emits energy (para 84).  Cycling which portion of the array emits energy is considered to comprise the deactivation of a subset of energy elements, since during the cycle some energy elements will be selectively shut down while some elements will remain on.  
	It is considered that Wang supports and is capable of being modified in this manner.  At paragraph 22 Wang discusses that a plurality of laser units with different output wavelengths may be employed to control the penetration depth and absorption of light and/or heat in the tissue.  In this manner, the laser units may be applied simultaneously or alternatively to the target tissue (wherein the “alternatively” embodiment suggests that the subset of laser units with a certain wavelength may be energized while the other subset of differing wavelengths is shut down).  This paragraph also demonstrates that the central control unit of Wang is capable of individually addressing laser units.  Lastly, Wang also teaches that operating in this manner prevents overheating of tissue, which is the solution that both Wang and Turnquist et al. are directed.
	Modification of Wang to shut down only a subset of the laser diodes in response to temperature feedback instead shutting down all laser diodes is considered to have been obvious to one of ordinary skill in the art at the time of the invention since the technique is explicitly taught by Turnquist et al. as a solution to the same problem encountered by Wang.  The modification would be desirable as providing an improved solution to preventing tissue overheating by allowing tissue under certain laser diodes to cool while still providing therapy to certain tissue from other laser diodes therapy decreasing treatment duration.  The modification is considered to comprise the substitution of a suitable alternative technique for another to yield a predictable result and improvement.
In regard to claim 3, Wang is configured to generate an alarm when the temperature exceeds the pre-defined range (para 20).  Similarly, Turnquist et al. teaches the same (para 15, 39, and 42).  The technique claimed for ascertaining a difference is considered an obvious variant of threshold comparison.
In regard to claims 7-9, Turnquist et al. teaches taking a plurality of temperature readings from two or more temperature sensors (i.e., radiometers) during energy application, wherein the energy readings are analyzed according to rate and magnitude of thermal change and compared with expected data derived from healthy tissue.  The temperature changes (i.e., a pattern) and heat dissipation of the tissue is compared to measurements of temperature changes in normal tissues when heated (para 15, 65, 66, and 82). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        14 July 2022